Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00953-CV
____________
 
KENNETH GREGORY LUPO,
Appellant/Cross-Appellee
 
V.
 
MARY DAMRON LUPO,
Appellee/Cross-Appellant
 

 
On Appeal from the 309th District
Court
Harris County, Texas
Trial Court Cause No.
04-63381
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a divorce decree signed August 12,
2005.  The clerk=s record was filed on October 14,
2005.  The reporter=s record was filed November 4,
2005.  No brief was filed.




On January 19, 2006, this Court issued an order stating that
unless appellant, Kenneth Gregory Lupo, submitted his brief, together with a
motion reasonably explaining why the brief was late, on or before February 21,
2006, the Court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  On January
23, 2006, appellee, Mary Damron Lupo, filed a motion to dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 42.3(b).  On March 21, 2006, cross-appellant, Mary
Damron Lupo, filed a motion to dismiss her cross-appeal.
Appellant, Kenneth Gregory Lupo, filed no response to our
order of January 19, 2006, or to the motion to dismiss filed by appellee, Mary
Damron Lupo.
Accordingly, the appeal filed by appellant, Kenneth Gregory
Lupo, is ordered dismissed.  We grant the
motion to dismiss, filed by cross-appellant, Mary Damron Lupo, and we dismiss
the cross-appeal. 
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.